Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in response to the response filed 4/7/2022, wherein claims 1-20 are pending and claims 16-20 are withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (U.S. Patent No. 4974343) in view of Rossignoli et al. (U.S. 20160278471).

	Regarding claim 1, Davidson teaches a foot support and cushioning device (10) comprising: a foot portion (12) having a generally tubular shaped body (fig. 1), wherein the foot portion comprises: a first opening (surrounded by 20) located at a first terminal end at a top of the foot portion (fig. 1); and a second opening (surrounded by 22) located at a second terminal end at a front of the foot portion for receiving a foot through the first opening and then the second opening (fig. 1) (col. 3, lines 27-42), wherein the foot portion is made of a material that provides support to at least a portion of a foot of a user (col. 3, lines 42-55); and a heel cup (14) comprising: a resilient body (25) comprising two side walls (28,30), a rear wall (34), and a bottom platform (32), wherein the bottom platform defines a recess located within a heel area of the foot portion (recess to receive heel, fig. 2); and a shock absorbing area (40) that is configured to span at least an area adjacent to the user's calcaneus bone (col. 3, lines 55-68, col. 4, lines 1-18) , wherein the heel cup is attached to an underneath side of the foot portion (figs. 1,2, col. 4, lines 19-22); but fails to teach that the attachment is seamless.
	Rossignoli teaches an article of footwear (10,11) (para. 27) having a heel sole portion (11 at the heel section) seamlessly attached to an underneath side of  a foot portion (10) by injection molding (abstract, paras. 3, 19, 28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have seamlessly attached the heel cup to an underneath side of the foot portion of Davidson via injection molding in view of Rossignoli in order to provide maximum adherence (abstract, paras. 3, 19, 28 of Rossignoli).
	Regarding claim 2, the Davidson/Rossignoli combined reference teaches the first terminal end is configured to be  located just below the user's talus bone (the foot support and cushioning device can be positioned on the user such that the first terminal end is located just below the user's talus bone such as when putting on the device.).
Regarding claim 3, the Davidson/Rossignoli combined reference teaches the first terminal end is configured to extend above the user's talus bone in the range of 1 to 8 inches (the foot support and cushioning device can be positioned on the user such that the first terminal end extends above the user's talus bone in the range of 1 to 8 inches. The material of 12 is stretchy and can be positioned as claimed, col. 3, lines 35-55).
Regarding claim 4, the Davidson/Rossignoli combined reference teaches the second terminal end is configured to be located at or near the user's cuboid bone, the cuboid/metatarsal junction, or any location along the metatarsals (can be positioned near the user’s cuboid bone, col. 3, lines 35-42).
Regarding claim 5, the Davidson/Rossignoli combined reference teaches the foot portion is made from a material having elastic properties, wherein the material stretches to receive the user's foot and snugly engages the foot after adorning (col. 3, lines 42-55).
Regarding claim 6, the Davidson/Rossignoli combined reference teaches the foot portion is made from a material selected from natural latex rubber or expanded neoprene (col. 3, lines 42-55).
Regarding claim 7, the Davidson/Rossignoli combined reference teaches the shock absorbing area (40) comprises a plurality of spaced, parallel longitudinal ribs (44) that extend longitudinally from a location adjacent to the rear wall along an exterior of the bottom platform towards the second terminal end (col. 3, lines 56-66).
Regarding claim 8, the Davidson/Rossignoli combined reference teaches the shock absorbing area further comprises a plurality of parallel transverse ribs (50) that intersect the plurality of longitudinal ribs at spaced intervals forming a plurality of generally rectangular shock absorbing sections (col. 4, lines 4-9).
Regarding claim 9, the Davidson/Rossignoli combined reference teaches the depth of the plurality of longitudinal ribs decreases from a maximum depth at the location adjacent to the rear wall to a minimum depth near the second terminal end (col. 3, lines 66-68, col. 4, lines 1-3).
Regarding claim 10, the Davidson/Rossignoli combined reference teaches  the shock absorbing area (40) comprises a plurality of projections (44,50) located on an exterior surface of the heel cup , wherein the plurality of projections are made of a resilient material, and wherein each projection is integrally formed as part of the heel cup (col. 3, lines 62-68, col. 4, lines 1-18).
Regarding claim 11, the Davidson/Rossignoli combined reference teaches  the heel cup (14) is made from a material selected from rubber, wherein the rubber is selected from latex rubber, neoprene, nylon, or low-density thermoplastic materials (col. 4, lines 10-19).
Regarding claim 12, the Davidson/Rossignoli combined reference teaches the heel cup is formed via injection molding as a single unit (col. 4, lines 10-19 of Davidson, abstract, paras. 3, 19, 28 of Rossignoli).
Regarding claim 13, the Davidson/Rossignoli combined reference teaches the heel cup is attached to the foot portion during or shortly after the injection molding process for forming the heel cup (abstract, paras. 3, 19, 28 of Rossignoli).



Claims 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (U.S. Patent No. 4974343) in view of Beye et al. (U.S. 20140173938).

	Regarding claims 1 and 14, Davidson teaches a foot support and cushioning device (10) comprising: a foot portion (12) having a generally tubular shaped body (fig. 1), wherein the foot portion comprises: a first opening (surrounded by 20) located at a first terminal end at a top of the foot portion (fig. 1); and a second opening (surrounded by 22) located at a second terminal end at a front of the foot portion for receiving a foot through the first opening and then the second opening (fig. 1) (col. 3, lines 27-42), wherein the foot portion is made of a material that provides support to at least a portion of a foot of a user (col. 3, lines 42-55); and a heel cup (14) comprising: a resilient body (25) comprising two side walls (28,30), a rear wall (34), and a bottom platform (32), wherein the bottom platform defines a recess located within a heel area of the foot portion (recess to receive heel, fig. 2); and a shock absorbing area (40) that is configured to span at least an area adjacent to the user's calcaneus bone (col. 3, lines 55-68, col. 4, lines 1-18) , wherein the heel cup is attached to an underneath side of the foot portion with fastening along the top edges of the heel cup (figs. 1,2, col. 4, lines 19-22); but fails to teach that the attachment is seamless, the heel cup is attached to the foot portion by spot heating a top side of the bottom platform, peripheral edges of the heel cup, and the area of the foot portion that is to receive the heel cup.
	Beye teaches an article of footwear (10) having a heel support member (50) attached to an overlying foot portion (20-40) via thermoplastic melt bonding (paras. 39,42) that can occur along the bottom of the overlying foot portion (80) (para. 42)and along the entire contact area of  20 or at various locations of 20 as desired and beneficial for the particular structural arrangement (para. 39).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have attached the top side of the bottom platform and peripheral edges of the heel cup to the foot portion of Davidson via melt bonding thereby providing a seamless attachment in view of Beye in order to more securely retain the heel cup in the desired orientation and relationship with the foot portion (para. 42 of Beye).
	It is noted that “the heel cup is attached to the foot portion by spot heating a top side of the bottom platform, peripheral edges of the heel cup, and the area of the foot portion that is to receive the heel cup” recites a product-by-process limitation. Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Patentability shall not be given for the process by which the claimed product was made. The Davidson/Beye combined reference discloses the structural limitations as claimed above.

Claims 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (U.S. Patent No. 4974343) in view of Bishop (U.S. 20110173843).

Regarding claims 1 and 15, Davidson teaches a foot support and cushioning device (10) comprising: a foot portion (12) having a generally tubular shaped body (fig. 1), wherein the foot portion comprises: a first opening (surrounded by 20) located at a first terminal end at a top of the foot portion (fig. 1); and a second opening (surrounded by 22) located at a second terminal end at a front of the foot portion for receiving a foot through the first opening and then the second opening (fig. 1) (col. 3, lines 27-42), wherein the foot portion is made of a material that provides support to at least a portion of a foot of a user (col. 3, lines 42-55); and a heel cup (14) comprising: a resilient body (25) comprising two side walls (28,30), a rear wall (34), and a bottom platform (32), wherein the bottom platform defines a recess located within a heel area of the foot portion (recess to receive heel, fig. 2); and a shock absorbing area (40) that is configured to span at least an area adjacent to the user's calcaneus bone (col. 3, lines 55-68, col. 4, lines 1-18) , wherein the heel cup is attached to an underneath side of the foot portion (figs. 1,2, col. 4, lines 19-22); but fails to teach that the attachment is seamless, and the foot portion and the heel cup are formed as a single unit via injection molding.
	Bishop teaches an article of footwear wherein a sole portion  (70) and an upper  (62) are formed as a single unit via injection molding (para. 49).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the foot portion and the heel cup of Davidson as a single unit via injection molding in view of Bishop in order to simplify production of the device which can reduce production costs.


Response to Arguments
Applicant's arguments filed 4/7/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Rossignoli, Beye et al., and Bishop are Non-analogous art, the examiner contends that a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. (MPEP 2141.01(a)I).  Rossignoli, Beye et al., and Bishop are from the same field of endeavor as applicant's invention because they are all articles to be worn on a person’s foot (i.e. footwear). Therefore, Rossignoli, Beye et al., and Bishop are analogous art to applicant’s invention.
Regarding applicant’s argument that their invention is a cushioning device for a foot, not an article of footwear such as a shoe, slipper or shoe insert, and therefore their invention is not analogous to the footwear of Rossignoli, Beye et al., and Bishop, the examiner contends that the applicant’s interpretation of footwear is overly narrow. Applicant provides several definitions of footwear including “wearing apparel (such as shoes or boots) for the feet”  (merriam-webster) and “footwear refers to things that people wear on their feet, for example shoes and boots” (Collins dictionary) (pg. 7 of applicant’s remarks). The examiner finds that applicant’s invention meets these definitions of footwear. The use of “such as” and “for example” indicate that shoes and boots are examples of footwear but are not the only structures considered to be footwear. Applicant’s invention is wearing apparel for the feet and is an article that people wear on their feet and therefore meets these definitions of footwear.
Additionally, the examiner relies on Rossignoli, Beye et al., and Bishop to teach various methods of forming or attaching different parts of footwear. One concerned with inventing a foot cushioning device would also look to other articles worn on a foot such as shoes, slippers, inserts, etc. to see how different portions and/or materials are formed and/or attached together. 
Regarding applicant’s argument that Rossignoli, Beye et al., and Bishop are not reasonably pertinent to the problem faced by the inventor, the examiner contends that Rossignoli, Beye et al., and Bishop are from the same field of endeavor as applicant’s invention (as outlined above) and therefore it is not necessary for Rossignoli, Beye et al., and Bishop to be reasonably pertinent to the problem faced by the inventor. 
Nevertheless, applicant’s specification recites “Products that do combine foot or ankle support with a heel cup generally attach the heel cup to the foot support via stitching or an adhesive, such as glue. However, these types of attachments can be problematic.” (para. 15) and “The heel cup can be molded onto the foot portion as a seamless design, thereby eliminating the current problems of separation or irritation.” (para. 17). Rossignoli teaches an article of footwear (10,11) (para. 27) having a heel sole portion (11 at the heel section) seamlessly attached to an underneath side of  a foot portion (10) by injection molding (abstract, paras. 3, 19, 28) in order to provide maximum adherence (abstract, paras. 3, 19, 28 of Rossignoli). Therefore Rossignoli is pertinent to applicant’s issue of avoiding separation between a heel sole portion and a foot portion. 
Beye teaches an article of footwear (10) having a heel support member (50) attached to an overlying foot portion (20-40) via thermoplastic melt bonding (paras. 39,42) that can occur along the bottom of the overlying foot portion (80) (para. 42)and along the entire contact area of  20 or at various locations of 20 as desired and beneficial for the particular structural arrangement (para. 39) in order to more securely retain the heel cup in the desired orientation and relationship with the foot portion (para. 42 of Beye). Therefore Beye is pertinent to applicant’s issue of avoiding separation between a heel sole portion and a foot portion.
Bishop teaches an article of footwear wherein a sole portion  (70) and an upper  (62) are formed as a single unit via injection molding (para. 49). Therefore,  Bishop is pertinent to applicant’s issue of avoiding separation between a sole portion and a foot covering portion.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732  

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732